This cause is before this court upon the certification of the Court of Appeals for Stark County that its judgment conflicted with the judgment of the Court of Appeals for Summit County in Prinz Office Equip. Co. v. Pesko (Jan. 31, 1990), Summit App. No. 14155, unreported, 1990 WL 7996.
Having examined Prinz Office Equip. Co. and the record in the present cause, we find that the judgments do not conflict. Furthermore, the court of appeals in certifying the case did not clearly set forth the rule of law upon which the alleged conflict exists. Accordingly, the appeal is dismissed. Whitelock v. Gilbane Bldg. Co. (1993), 66 Ohio St.3d 594, 613 N.E.2d 1032; Freeman v. Holzer Med. Ctr. (1993), 66 Ohio St.3d 601, 613 N.E.2d 1037; State v. Parobek (1990), 49 Ohio St.3d 61, 550 N.E.2d 476; State v. Radar (1989), 47 Ohio St.3d 112, 548 N.E.2d 210; Hays v. St. Elizabeth Hosp. Med. Ctr. (1988), 38 Ohio St.3d 60, 526 N.E.2d 307; Cook v. Mayfield (1988), 37 Ohio St.3d 44, 523 N.E.2d 502; State v. Palider (1987), 33 Ohio St.3d 68, 514 N.E.2d 873.
Moyer, C.J., A.W. Sweeney, Douglas, Wright, Resnick, F.E. Sweeney and Pfeifer, JJ., concur.